Citation Nr: 9927862	
Decision Date: 09/28/99    Archive Date: 10/05/99

DOCKET NO.  97-05 350	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a right ankle 
disability and a left ankle disability.

2.  Entitlement to service connection for nerve compression 
symptoms of the upper and lower extremities, claimed as 
circulatory problems.  

3.  Entitlement to service connection for a back disability, 
including as secondary to a right ankle disability.  

4. Entitlement to service connection for a hip disability, 
including as secondary to a right ankle disability.

5.  Entitlement to service connection for a right knee 
disability and a left knee disability as secondary to a right 
ankle disability.  

6.  Entitlement to service connection for hearing loss.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran, his sister, and his son


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from June 1970 to June 1973, 
followed by additional service in the reserves to the present 
time. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Portland, 
Oregon, regional office (RO) of the Department of Veterans 
Affairs (VA).  


FINDINGS OF FACT

1.  The veteran's current right ankle disability is related 
to the right ankle injury he sustained during active service.  

2.  The veteran has not submitted competent medical evidence 
to show that he currently has a chronic left ankle 
disability.  

3.  The veteran has not submitted evidence of nerve 
compression symptoms of the upper and lower extremities 
during active service, and has not submitted competent 
medical evidence of a nexus between his current disability 
and active service or a service-connected disability.  

4.  The veteran has not submitted evidence of a back 
disability during active service, and has not submitted 
evidence of a nexus between his current back disability and 
active service or a service-connected disability.  

5.  The veteran has not submitted evidence of a disability of 
the hips during active service, and has not submitted 
evidence of a nexus between his current hip disability and 
active service or a service-connected disability.  

6.  The veteran has not submitted evidence of a right knee 
disability secondary to his service connected right ankle 
disability.  

7.  The veteran has not submitted evidence of a left knee 
disability secondary to his service connected right ankle 
disability.  

8.  The veteran has not submitted evidence of a nexus between 
his current hearing loss and either active service or his 
service in the reserves.  


CONCLUSIONS OF LAW

1.  Chronic residuals of a right ankle disability were 
incurred during active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  The veteran's claim for entitlement to service connection 
for a left ankle disability is not well grounded.  
38 U.S.C.A. § 5107 (West 1991).

3.  The veteran's claim for entitlement to service connection 
for nerve compression symptoms of the upper and lower 
extremities, claimed as a circulatory problem, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991). 

4.  The veteran's claim for entitlement to service connection 
for a back disability, including as secondary to a right 
ankle disability, is not well grounded.  38 U.S.C.A. § 5107 
(West 1991). 

5.  The veteran's claim for entitlement to service connection 
for a disability of the hips, including as secondary to a 
right ankle disability, is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

6.  The veteran's claim for entitlement to service connection 
for a right knee disability as secondary to a right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

7.  The veteran's claim for entitlement to service connection 
for a left knee disability as secondary to a right ankle 
disability is not well grounded.  38 U.S.C.A. § 5107 (West 
1991).  

8.  The veteran's claim for entitlement to service connection 
for hearing loss is not well grounded.  38 U.S.C.A. § 5107 
(West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991).  Service connection 
may also be granted for disability resulting from disease or 
injury incurred in or aggravated while performing active duty 
for training or injury incurred or aggravated while 
performing inactive duty training.  38 U.S.C.A. § 101(24) 
(West 1991). 

A person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
38 U.S.C.A. § 5107.  A well grounded claim is a plausible 
claim, one which is meritorious on its own or capable of 
substantiation.  The claim does not need to be conclusive, 
but only possible in order to be well grounded.  Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The appellant has the 
burden of submitting evidence to show that the claim is 
plausible.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for there to be a well grounded claim for service 
connection, there must be evidence of incurrence or 
aggravation of a disease or injury during service, competent 
evidence that the veteran currently has the claimed 
disability, and evidence of a nexus between the inservice 
disease or injury and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498 (1995); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Competent evidence of the existence of a chronic disease in 
service or within the applicable presumption period, and 
present manifestations of the same disease are required to 
show chronicity.  In order to show continuity of 
symptomatology, there must be medical evidence of a current 
disability, evidence that the condition was noted in service 
or the presumption period, evidence of post-service 
continuity of symptomatology, and medical, or in some 
circumstances, lay evidence of a nexus between the current 
disability and the post-service symptomatology.  A claim that 
fails to demonstrate this evidence of either chronicity or 
continuity may not be well grounded.  Savage v. Gober, 10 
Vet. App. 488 (1997).

Secondary service connection can also be granted for a 
disability under the law.  Disability which is proximately 
due to or the result of a service-connected disease or injury 
shall be service-connected.  See 38 C.F.R. § 3.310 (1998).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the 
veteran must present evidence of a medical nature to support 
the alleged causal relationship between the service-connected 
disorder and the disorder for which secondary service 
connection is sought, in order for the claim to be well-
grounded.  See Jones v. Brown, 7 Vet.App. 134 (1994).  

Ankles

The veteran contends that he has developed a right ankle 
disability as a result of active service.  He states that he 
injured his right ankle during an exercise in basic training 
in which he had to carry another man on his back.  He argues 
that he has continued to have instability and pain of this 
ankle since the time of the injury.  The veteran also 
contends that he has developed a left ankle disability due to 
an injury received while training with the reserves.  The 
veteran says that he has not sought any treatment for his 
ankle disabilities because he could not afford private 
doctors, and was not sure if he was eligible for VA 
assistance.  He states that he has treated his ankle 
disabilities with pain medication, ice, and rest.  

Service medical records from October 1970 indicate that the 
veteran was treated for a right ankle injury.  An X-ray study 
was normal.  The ankle was placed in a gel cast.  He was seen 
again for follow up five days later.  The cast was removed, 
and the veteran was to be followed for soreness and swelling.  

The veteran underwent an examination in April 1973 in 
preparation for his discharge from active service.  He was 
noted to have instability of the right ankle.  

May 1973 records state that the veteran often sprained his 
right ankle.  The word "chronic" was originally used to 
describe his right ankle sprains, but was then crossed out.  
On examination, the ankle was stable, with good muscle 
control.  The impression was recurrent sprain of the right 
ankle.  An X-ray study conducted at this time was normal.  

The veteran was afforded periodic physical examinations in 
conjunction with his service in the reserves in June 1982 and 
June 1986.  These examinations were negative for a right 
ankle disability.  The veteran did not report a right ankle 
disability on a Report of Medical History obtained in 
conjunction with the June 1982 examination.  

October 1987 treatment records from the reserves indicate 
that the veteran had twisted his left ankle and hurt the left 
tibia.  He had swelling and pain of the left ankle and tibia 
on examination.  An X-ray study of the left ankle and tibia 
were within normal limits.  The impression was a sprained 
left ankle.  

The veteran underwent additional periodic examinations for 
the reserves in December 1989 and April 1994.  These 
examinations were negative for an ankle disability.  The 
veteran answered "yes" to a history of foot trouble on a 
Report of Medical History obtained in April 1994.  However, 
the remainder of the report indicates that this was in 
reference to bruising of the feet after walking long 
distances.  The veteran answered "no" to a history of 
arthritis, bone or joint deformity, and lameness.  

The veteran was afforded a VA examination of his joints in 
December 1995.  There was no indication of whether or not the 
claims folder was available for review by the examiner.  The 
examination report indicates that the veteran stated a 
history of an injury to the right ankle during service.  He 
said that the ankle became severely swollen and ecchymotic, 
and was treated with rest.  He was eventually able to return 
to full duty, but has experienced chronic ankle pain and 
instability symptoms since the time of the injury.  He 
currently complained of pain and stiffness, giving out, 
crepitus, pain on walking, and a reduction in the range of 
motion.  After examination, the diagnoses included history of 
injury right ankle, eversion type with residual ligamentous 
instability and synovitis.  

The veteran has submitted lay statements dated September 1996 
and November 1996 from other reservists.  They each indicate 
that they have witnessed the veteran having problems with his 
right ankle during training for the reserves, beginning in 
the early to mid 1980's.  

The veteran appeared at a hearing before a hearing officer at 
the RO in July 1997.  He testified that he had injured his 
right ankle during basic training during an exercise in which 
he carried another man on his back.  He said that since his 
injury, his ankle would give out whenever he walked on uneven 
ground.  Currently, the veteran testified that his disability 
was so severe that he sometimes had difficulty walking.  He 
used pain medication and anti-inflammatory medication, but 
these did not help.  It was also noted that a left ankle 
injury was recorded in the medical records from the reserves.  
The veteran's sister testified that she had seen him take 
pain medication.  The veteran's son stated that he had 
witnessed his father applying ice to his left ankle, 
especially after reserve drills.  See Transcript.  

The December 1995 VA examination confirmed the existence of a 
current right ankle disability.  Furthermore, the service 
medical records show that the veteran was treated on two 
occasions for an ankle sprain during service, and also show 
that right ankle instability was noted on the discharge 
examination.  The statements by the veteran and his 
acquaintances regarding the continuity of ankle 
symptomatology are credible.  The Board finds that the claim 
of service connection for the residuals of the right ankle 
injuries in service are well grounded.  

The diagnosis contained in the December 1995 VA examination 
was a history of injury right ankle, eversion type with 
residual ligamentous instability and synovitis.  The findings 
were consistent with those in the service medical records.  
Though there is no medical evidence of a right ankle 
disability between 1973 and 1995, the veteran's statement 
that he had chronic ankle pain and instability following the 
injury is supported by the findings on the separation 
examination and his hearing testimony.  Resolving all doubt 
in his favor, current right ankle disability had its onset 
during his period of active service.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a left ankle disability.  The October 1987 
treatment records from the reserves clearly establish that 
the veteran sprained his left ankle.  However, there is no 
evidence that this constituted a chronic disability.  The 
December 1989 and April 1994 periodic examinations for the 
reserves were negative for a diagnosis of a left ankle 
disability, and a left ankle disability was not noted at the 
December 1995 VA examination.  The veteran has not submitted 
any other medical evidence to establish the existence of a 
current left ankle disability.  Therefore, his claim for 
service connection for a left ankle disability is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Nerve Compression Symptoms

The veteran contends that he has developed pain and numbness 
of both the upper and lower extremities.  He attributes this 
disability to the injuries he received during basic training 
at the same time he injured his right ankle. 

The service medical records are negative for evidence of 
nerve compression symptoms of the upper and lower 
extremities.  They are also negative for evidence of a 
circulatory disorder.  

The post service medical records are negative for evidence of 
nerve compression symptoms, including complaints of 
circulatory problems, until many years after discharge from 
service.  A nerve compression disability was not shown on the 
examinations for the reserves conducted in June 1982, June 
1986, December 1989, or April 1994, and he did not report 
nerve compression symptoms or circulatory problems on a 
Report of Medical History obtained at the time of the April 
1994 examination.  

The veteran underwent a VA examination of the arteries and 
veins in December 1995.  Following the examination, the 
diagnoses were residuals of trauma of the lumbar spine and 
cervical spine, intermittent sensory loss and circulatory 
impairment of the upper extremities, and intermittent sensory 
loss of the thighs.  The examiner did not express an opinion 
as to the etiology of these disabilities.  



At the July 1997 hearing, the veteran testified that he had 
experienced problems with his neck and the entire right side 
of his body following the injury in basic training in 
service.  He currently experienced pain in his neck, as well 
as numbness of his arm.  He also experienced pain and 
numbness throughout the entire right leg.  See Transcript.  

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for nerve compression symptoms of the upper and 
lower extremities.  There is no evidence of the claimed 
disability in the service medical records, and no evidence of 
it in the physical examinations conducted after service.  The 
December 1995 VA examination initially established the 
existence of a current disability, but did not relate this 
disability to active service or his service-connected right 
ankle disability.  The veteran testified at the July 1997 
hearing that he has experienced his symptoms since an injury 
during active service, but he is not competent to relate his 
current disability to active service.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1992).  Therefore, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995); Rabideau 
v. Derwinski, 2 Vet. App. 141, 143 (1992).

Back Disability and Hip Disability

The veteran contends that he has developed a back disability 
and a disability of the hips as a result of active service.  
He argues that he injured his back and hips during basic 
training at the same time that he injured his right ankle.  
In the alternative, he contends that he has developed a back 
disability and a hip disability as a result of the right 
ankle disability.  

In this case, the Board finds that the veteran has not 
submitted evidence of a well grounded claim for either his 
back disability or his disability of the hips.  The December 
1995 VA examination notes that the veteran gave a history of 
an injury to his back at the same time that he injured his 
right ankle.  He reported the development of low back pain 
since the injury.  He also stated that his back pain radiated 
into his hips.  An X-ray study revealed some mild 
degenerative changes of the lumbar spine, and the diagnosis 
was chronic lumbosacral strain superimposed on early 
degenerative joint disease.  The X-ray study of the hips was 
normal, and the diagnosis was bilateral trochanteric bursitis 
of the hips.  However, the examiner did not express an 
opinion relating these disabilities to active service.  The 
service medical records are negative for an injury to the 
back or hips, including the October 1970 records concerning 
the right ankle injury.  The post service medical records are 
also negative for a back or hip disability until many years 
after discharge from service.  The June 1982, June 1986, and 
December 1989 examinations indicate that the veteran's back 
and hips were normal.  He initially reported back pain on the 
Report of Medical History obtained at the time of the April 
1994 examination, but the examination found that the spine 
was normal.  He did not report hip pain at that time.  
Therefore, as the veteran has not submitted evidence of a 
back disability or a hip disability during service, or of a 
nexus between his current back disability or hip disability 
and active service, his claims are not well grounded.  Caluza 
v. Brown, 7 Vet. App. 498 (1995); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

As for the veteran's contention that he has developed a back 
disability and disability of the hips secondary to his right 
ankle disability, the only competent evidence commenting on a 
possible relationship between these disabilities is not 
favorable to the veteran's claim.  The December 1995 VA 
physical examination report notes no relationship between the 
veteran's hip pain and his service-connected right ankle 
disability.  Without competent evidence suggesting a 
relationship between back and hip disability and the service-
connected right ankle disability, the claim is not well 
grounded.  38 U.S.C.A. § 5107.  

Bilateral Knee Disability

The veteran contends that he has developed bilateral knee 
disability as secondary to his right ankle disability.  As 
noted above, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310(a).  However, there is 
no competent evidence commenting on a possible relationship 
between these disabilities.  Without competent evidence 
suggesting a relationship between back and hip disability and 
the service-connected right ankle disability, the claim is 
not well grounded.  38 U.S.C.A. § 5107.  

Though the RO did not consider the veteran's claims of 
service connection on a secondary basis in the light of right 
ankle disability being service-connected, the veteran has not 
been prejudiced because none of his secondary service-
connected claims are well grounded.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  

Hearing Loss

Entitlement to service connection for impaired hearing is 
subject to the additional requirements of 38 C.F.R. § 3.385, 
which provides that service connection for impaired hearing 
shall not be established when hearing status meets pure tone 
and speech recognition criteria.  Hearing status will be 
considered a disability for the purposes of service 
connection when the auditory thresholds in any of the 
frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 
decibels or greater; the auditory thresholds for at least 
three of these frequencies are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test 
are less than 94 percent.  38 C.F.R. § 3.385 (1998).  The 
United States Court of Veterans Appeals (Court) has indicated 
that the threshold for normal hearing is between 0 and 20 
decibels and that higher thresholds show some degree of 
hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The veteran's service medical records are negative for 
evidence of a hearing loss.  His November 1969 entrance 
examination found that the veteran had auditory thresholds of 
0, 0, 0, 0, 5, and 5 for the right ear at the frequencies of 
500, 1000, 2000, 3000, 4000, and 6000 Hertz.  The left ear 
had thresholds of 0, 0, 0, 5, 0, and 0 at the same 
frequencies.  The April 1973 discharge examination found that 
the auditory thresholds at 500, 1000, 2000, and 4000 Hertz 
for both the right and left ears was 0 at each frequency.  

At the June 1982 physical examination for the reserves, the 
veteran had auditory thresholds of 20, 5, 0, 5, 15, and 45 
decibels at 500, 1000, 2000, 3000, 4000, and 6000 Hertz for 
the right ear, and 25, 5, 0, 5, 0, and 40 decibels at the 
same frequencies for the left ear.  Similar findings were 
noted at the June 1986 reserve examination.  

The first evidence of hearing loss as defined by 38 C.F.R. 
§ 3.385 is contained in the December 1989 reserve 
examination.  This examination revealed that the veteran had 
an auditory threshold of 45 decibels at the frequency of 4000 
Hertz for the right ear.  The left ear did not have hearing 
loss within the meaning of 38 C.F.R. § 3.385.  The April 1994 
reserve examination revealed auditory thresholds of 55 
decibels for the right ear and 40 decibels for the left ear 
at 4000 Hertz, which constitutes hearing loss as defined by 
38 C.F.R. § 3.385 for each ear.  The veteran also reported 
hearing loss on the Report of Medical History obtained at 
this time, and said it had been discovered on his last 
physical.  This evidence does not reveal that a hearing 
defect was related to his reserve service or his previous 
period of active duty.  Neither the December 1989 nor the 
April 1994 examination contains an opinion regarding the 
etiology of the veteran's hearing loss.  

The veteran underwent VA audiological testing in December 
1995.  He gave a history of hearing difficulty that dated 
back to active service.  He believed his hearing had worsened 
since that time.  His service in the reserves was also noted, 
and he stated that he had trained and qualified with 
firearms.  On testing, the veteran had auditory thresholds of 
5, 5, 5, 20, and 55 decibels at 500, 1000, 2000, 3000, and 
4000 Hertz, respectively, for the right ear.  The left ear 
had auditory thresholds of 0, 10, 10, 15, and 30 at these 
same frequencies.  His speech recognition score was 98 
percent for each ear.  Occasional tinnitus in each ear was 
noted.  The summary of the audiological test was hearing 
within normal limits in the low and mid frequencies, with 
moderate bilateral high frequency sensorineural hearing loss.  
The examiner did not express an opinion as to the etiology of 
the hearing loss.  

The veteran was afforded an additional VA fee basis hearing 
examination in conjunction with the audiological testing in 
December 1995.  He stated that he had worked at a lumber mill 
without hearing protection before entering service.  He gave 
a history of first noticing a hearing loss sometime in the 
1970s after he was discharged from service.  His main noise 
exposure in service was qualifying periodically with weapons, 
and he stated that he did not use hearing protection on the 
firing range.  Since discharge, his main noise exposure would 
be qualifying with weapons once a year when he was employed 
as a security guard.  He had a history of hunting in the 
past, but had not been hunting in the past five or six years.  
He said that he usually used ear protection when he sighted 
his rifle for target practice.  The veteran's duties in the 
reserves included driving trucks.  He occasionally used ear 
protection, but not routinely.  After a review of the 
audiological evaluation, the examiner said that the pattern 
of loss was compatible with noise induced hearing loss.  The 
examiner did not express an opinion that related the 
veteran's hearing loss to either active service or to his 
service in the reserves.  

The veteran testified at the July 1997 hearing that he was a 
military policeman during active service.  He indicated that 
he had been exposed to the frequent firing of weapons on the 
range.  See Transcript. 

The Board finds that the veteran has not submitted evidence 
of a well grounded claim for entitlement to service 
connection for a hearing loss.  He has not submitted any 
evidence of a hearing loss either during service or until 
many years after discharge from service.  He has submitted 
evidence to indicate that his hearing loss is compatible with 
noise induced hearing loss.  However, while the veteran is 
noted to have been exposed to weapons fire during active 
service and in the reserves, he was also exposed to weapons 
fire after service.  In addition, there is some history of 
occupational noise exposure, and the veteran has not 
consistently used hearing protection.  Neither the December 
1995 VA audiologist nor the doctor who conducted the December 
1995 fee basis examination expressed an opinion indicating a 
relationship between the veteran's current hearing loss, and 
either active service or the reserves.  Therefore, without 
evidence of a nexus between the veteran's current hearing 
loss and his military service, his claim is not well 
grounded.  Caluza v. Brown, 7 Vet. App. 498 (1995)


ORDER

Entitlement to service connection for a right ankle 
disability is granted. 

Entitlement to service connection for a left ankle disability 
is denied. 

Entitlement to service connection for nerve compression 
symptoms of the upper and lower extremities, claimed as 
circulatory problems, is denied. 

Entitlement to service connection for a back disability, 
including as secondary to a right ankle disability, is 
denied.  

Entitlement to service connection for a disability of the 
hips, including as secondary to a right ankle disability, is 
denied.  

Entitlement to service connection for a right knee disability 
as secondary to a right ankle disability is denied.  

Entitlement to service connection for a left knee disability 
as secondary to a right ankle disability is denied. 

Entitlement to service connection for hearing loss is denied.  



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals






